DAWSON, District Judge.
This is a motion by the defendants which, among other things, seeks an order dismissing the complaint or, in the alternative, an order granting summary judgment upon two grounds set forth in the motion papers. So much of this motion as seeks this relief is denied.
• Defendants, in the alternative, seek an order compelling the plaintiff to separately state and number its cause of action so as to allege in separate causes of action any claims that it may have against the defendants (1) for patent infringement, (2) for breach of the contract, a copy of which is annexed to the complaint, and (3) for violation of a consent judgment entered in this Court, a copy of which is annexed to the complaint.
The complaint is inartistieally drawn. It is not clear whether it seeks damages solely for patent infringement or whether it also seeks relief for alleged violation of the consent judgment and damages for breach of contract. If it seeks *486relief solely for patent infringement, it is difficult to see why the contract and the consent judgment were pleaded and why damages were alleged for violation of the consent judgment and breach of the contract. If, however, the action is one other than for patent infringement, a question might arise as to whether the Court has jurisdiction of a cause of action for breach of the contract, and whether it has jurisdiction of an action against these defendants for violation of the consent judgment which was not against them individually.
So much of the motion as seeks an order directing the plaintiff to serve an amended complaint in which it will separately state and number its causes of action is granted.
So much of the motion as seeks to compel plaintiff to make a more definite statement of allegations in the complaint is denied.
So ordered.